Citation Nr: 1611663	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  10-30 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disability.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a disability of the bilateral upper extremities.

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to service connection for residuals of spinal meningitis, to include Guillain-Barré syndrome, headaches, and neurological impairment of the cervical and thoracolumbar spine.
REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, and a December 2012 rating decision of the VA RO in Roanoke, Virginia.  During the course of the appeal, jurisdiction over the Veteran's case was transferred to the Baltimore, Maryland RO.

In November 2015, the Veteran presented sworn testimony during a personal hearing in Washington D.C., which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

At the November 2015 hearing, the Veteran clarified that he is seeking service connection for disabilities of the bilateral upper extremities and did not intentionally limit his appeal to the bilateral shoulders.  Additionally, the Veteran asserted that he is seeking entitlement to service connection for chronic residuals of spinal meningitis, to include Guillain-Barré syndrome, headaches, and neurological impairment of the cervical and thoracolumbar spine. The issues on appeal have therefore been restated on the title page accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Additionally, at the November 2015 hearing, the Veteran's representative raised a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for carpal tunnel syndrome and cubital tunnel syndrome.  See the Board hearing transcript, pgs. 19, 27.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

As will be explained herein, the issues of entitlement to service connection for disabilities of the right and left knees are being reopened.  The underlying issues of service connection, as well as the claims of entitlement to service connection for a disability of the bilateral upper extremities, a low back disability, and residuals of spinal meningitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  In a July 2004 rating decision, the RO denied the Veteran's claims of entitlement to service connection for disabilities of the right and left knees.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.

2.  Additional evidence received more than one year since the July 2004 rating decision, and considered with the record as a whole, is neither cumulative nor redundant as to the issues of entitlement to service connection for disabilities of the right and left knees, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The July 2004 rating decision denying the claims of entitlement to service connection for disabilities of the right and left knees is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  The evidence received since the July 2004 decision is new and material as to the issues of service connection for disabilities of the right and left knees, and the claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to reopen

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105.

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claims.  See 38 C.F.R. § 3.156(a) (2015).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

The Veteran's original claim of entitlement to service connection for right and left knee disabilities was denied in a July 2004 rating decision.  He was notified in writing of the RO's July 2004 determination and his appellate rights, but did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the July 2004 decision is final as to the right and left knee disability claims.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In December 2008, the Veteran filed to reopen the claims of entitlement to service connection for right and left knee disabilities.  These claims were denied in a May 2009 rating decision.  Notably, VA treatment records dated in May 2010 documented early osteoarthritic changes of the bilateral knees as confirmed by x-ray.  VA treatment records dated in June 2010 noted a diagnosis of chondromalacia of the patellofemoral joints of both knees.  VA treatment records dated in February 2011 documented the Veteran's continuing complaints of chronic bilateral knee pain.  Additionally, at the November 2015 hearing, the Veteran testified as to the continuity of his bilateral knee symptoms dating from his in-service complaints to the present day.  See, e.g., the November 2015 Board hearing transcript.

These VA treatment records, along with the Veteran's statements and personal testimony, are new and material evidence.  Specifically, this evidence was not of record at the time of the July 2004 denial, and relates to unestablished facts necessary to substantiate the claims, namely the chronicity of the current right and left knee symptomatology.  Accordingly, the standards under 3.156(a) are met and the claims are reopened.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right knee disability is reopened; to that extent only, the appeal is allowed.

New and material evidence having been received, the claim of entitlement to service connection for a left knee disability is reopened; to that extent only, the appeal is allowed.


REMAND

The Veteran asserts entitlement to service connection for right and left knee disabilities, which he contends began during his military service.  He also claims entitlement to service connection for disabilities of the bilateral upper extremities and the low back, as well as residuals of spinal meningitis.  After having considered these matters, and for reasons expressed immediately below, the Board finds that further development is required before the claims may be finally adjudicated.

Initially, in a September 2011 Report of General Information, it was noted that the Veteran had recently been granted disability benefits from the Social Security Administration (SSA).  Moreover, the Veteran submitted the pertinent decisional documents.  Crucially, the AOJ has not attempted to obtain the Veteran's complete records from the SSA in connection with his disability benefits claim.  These records are potentially pertinent to the issues on appeal and should be obtained on remand.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

As to the claims of entitlement to service connection for disabilities of the right and left knees, the Veteran has contended that these disabilities were incurred during his military service.  To this end, his service treatment records (STRs) document treatment for "sore knees" in July 1977; he was prescribed an ace wrap.  In June 1980, the Veteran again complained of pain in both knees.  The Veteran was previously afforded a VA examination in July 2004 as to his bilateral knee claims; however, the examiner failed to review the Veteran's claims file in rendering his negative nexus opinion and provided insufficient rationale to support his negative nexus opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Hogan v. Peake, 544 F.3d 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definite statement as to etiology).  As noted above, VA treatment records document continuing treatment for chondromalacia of the bilateral patellofemoral joints, as well as degenerative changes of the bilateral knees.  See, e.g., VA treatment records dated May 2010, June 2010, and February 2011.  Upon remand, a VA medical opinion should be obtained to address the etiology of his current knee disabilities.

With respect to the claims of entitlement to service connection for disabilities of the bilateral upper extremities and low back, the Veteran has asserted that these disabilities are due to spinal meningitis, which he suffered during his military service.  See, e.g., the November 2015 Board hearing transcript.  Additionally, the Veteran has asserted entitlement to service connection for residuals of spinal meningitis, to include Guillain-Barré syndrome, headaches, and neurological damage of the cervical and thoracolumbar spine.  Id.  To this end, the Board observes that STRs indicate the Veteran was hospitalized for spinal meningitis in August 1978.

The Veteran's representative asserted that there are outstanding treatment records pertinent to these claims from Walter Reed National Military Medical Center (Bethesda Naval Hospital), Baltimore Washington Medical Center, Howard University Medical Center, the University of Maryland Medical Center, Holston Valley Medical Center, the University of Kentucky Medical Center, and Johnson City Medical Center.  See, e.g., the November 2015 Board hearing transcript.  The Board also notes that, in June 2013, the Veteran submitted a VA Form 21-4142 noting neurological treatment at the Baltimore Washington Medical Center; these records were not requested by the AOJ.  As these records are not contained in the claims file, upon remand, VA should seek authorization from the Veteran to obtain the outstanding treatment records from the identified providers.

The Board recognizes that the Veteran was afforded a VA examination in August 2012, at which time it was indicated that his neurological symptoms, including radiculopathy, hypersomnolence, chronic constipation, and obstructed voiding were not due to his in-service spinal meningitis.  Rather, the examiner attributed the Veteran's neurological impairment to his diagnosed cervical stenosis and lumbosacral spinal stenosis with neurogenic claudication.  Specifically, the examiner indicated that the Veteran "has experienced severe disease in both his cervical and lumbar spine of stenotic and degenerative origin.  These conditions are not a recognized complication of meningitis."

As noted above, the Veteran, through his representative has recently contended that the Veteran's residuals of meningitis include Guillain-Barré syndrome, headaches, and neurological impairment of the cervical and thoracolumbar spine.  The Veteran's representative additionally argued that the diagnosed neurological and orthopedic disabilities of the bilateral upper extremities and the low back are possibility due to the spinal meningitis diagnosed in service.  See, e.g., the November 2015 Board hearing transcript.  Given the outstanding medical evidence, as well as the complicated medical picture, the Board finds that, upon remand, the Veteran should be afforded another VA examination to address outstanding questions of diagnosis and etiology with respect to the current claims.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions); see also 38 C.F.R. § 3.159(c)(4) (2015) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding treatment records of VA treatment.

2. With any necessary assistance from the Veteran, obtain all outstanding records of private treatment, including all records from (a) Walter Reed National Military Medical Center (Bethesda Naval Hospital), (b) Baltimore Washington Medical Center, (c) Howard University Medical Center, (d) University of Maryland Medical Center, (e) Holston Valley Medical Center in Tennessee, (f) University of Kentucky Medical Center, and (g) Johnson City Medical Center in Tennessee.  See the VA Form 21-4142 dated June 2013 and the November 2015 Board hearing transcript.

3. Obtain all records pertaining to the Veteran's claim for disability benefits with the Social Security Administration.

4. Then, refer the VA claims file to an examiner with appropriate expertise in order to address the etiology of Veteran's diagnosed right and left knee disabilities.  The Veteran does not need to be examined, unless the examiner determines otherwise.  The examiner is requested to review the claims file in its entirety including any recently obtained treatment records.

With respect to each diagnosed right and left knee disability, to include arthritis and chondromalacia, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that such disability had its clinical onset in service, or is otherwise related to a disease or injury incurred in service, to include the documented in-service complaints of knee pain in July 1977 and June 1980, as noted above.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

A robust rationale should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

5. The Veteran should then be afforded a VA examination with a neurologist to determine the nature and etiology of the claimed disability of the bilateral upper extremities, low back disability, and residuals of spinal meningitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

a. The examiner should identify all current disabilities of the upper extremities, thoracolumbar and cervical spine, as well as any neurological symptomology.

b. The examiner should then provide an opinion as to whether it is at least as likely as not that the Veteran is currently diagnosed with any chronic residuals of spinal meningitis, to include Guillain-Barré syndrome, headaches, and neurological impairment of the thoracolumbar and cervical spine.

c. The examiner should also indicate whether it is at least as likely as not (i.e., at least a 50 percent probability) that any diagnosed bilateral upper extremity disabilities had their clinical onset during his active duty or are otherwise related to such service, to include his documented spinal meningitis; and 

d. The examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any diagnosed low back disability had its clinical onset during the Veteran's active duty or is otherwise related to such service, to include his documented spinal meningitis.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

A robust rationale should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.
6. Then, after taking any additional development deemed necessary, readjudicate the claims and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


